Citation Nr: 1638033	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-03 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for stroke.

4.  Entitlement to service connection for peripheral artery disease.

5.  Entitlement to service connection for bilateral leg above-the-knee amputations.

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1969 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested hearings both before a decision review officer (DRO) at the RO and before a Veterans Law Judge of the Board via videoconference.  See June 2011 Notice of Disagreement (requesting a DRO hearing); February 2015 Substantive Appeal (VA Form 9) (requesting a Board videoconference hearing).  However, in subsequent communications, his representative withdrew the Veteran's hearing requests.  See September 2013 Attorney Correspondence (withdrawing the DRO hearing request); April 2016 Attorney Correspondence (withdrawing his request for a Board hearing).  See also 38 C.F.R. § 20.704 (e) (2016).

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.



FINDING OF FACT

The Veteran died in August 2016 during the pendency of this appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to data from the Social Security Administration, the Veteran died in August 2016, during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015).


A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. §§ 3.1010 (b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2015).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


